Exhibit SIGA Technologies Receives Additional $20 Million from NIH for ST-246 Antiviral Therapeutic Development New York, New York, September 18, 2008 - SIGA Technologies, Inc. (NASDAQ: SIGA), a company specializing in the development of pharmaceutical agents to fight bio-warfare pathogens, today announced that it has received an additional $20 million from the National Institute of Allergy and Infectious Disease (NIAID), a division of the National Institutes of Health (NIH), to accelerate development of ST-246 for a therapeutic indication. The Office of the Biomedical Advance Research and Development Authority (BARDA), Department of Health and Human Services (HHS), has provided this funding to NIAID to advance research and development of biodefense products such as ST-246.This additional funding will be supplemental funding for SIGA’s existing $16.5 million contract and will be used to accelerate process development related to large-scale manufacturing and packaging of the drug and commercial-scale validation. Commenting on the contract, Dr. Dennis E. Hruby, SIGA’s Chief Scientific Officer and Prinicpal Investigator on the award, stated, “Funding provided by this contract brings us one step closer to our goal of commercialization by allowing us to initiate commercial manufacturing of the drug in a timely manner and supporting the operating process.The support that we continue to receive from NIH for research and development of ST-246, we believe, speaks to the urgent need for a smallpox antiviral, as well as the continued success demonstrated by ST-246.” Dr. Eric Rose, SIGA’s Chief Executive Officer, continued, “We have made considerable achievements thus far in our R&D efforts with ST-246, and are confident that we are on the right path to bring this drug to market to help prevent or contain the effects of any biological warfare attack using the smallpox virus in the United States or around the world, should the need arise.” About SIGA Technologies, Inc. SIGA Technologies is applying viral and bacterial genomics and sophisticated computational modeling in the design and development of novel products for the prevention and treatment of serious infectious diseases, with an emphasis on products for biological warfare defense. SIGA believes that it is a leader in the development of pharmaceutical agents to fight potential bio-warfare pathogens. SIGA has antiviral programs targeting smallpox and other Category A pathogens, including arenaviruses (Lassa fever, Junin, Machupo, Guanarito, Sabia, and lymphocytic choriomeningitis), dengue virus, and the filoviruses (Ebola and Marburg). For more information about SIGA, please visit SIGA’s Web site at http://www.siga.com/. Forward-looking Statements This press release contains or implies certain “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, as amended, including statements regarding the efficacy of potential products, the timelines for bringing such products to market and the continued development and possible eventual approval of such products. Forward-looking statements are based on management’s estimates, assumptions and projections, and are subject to uncertainties, many of which are beyond SIGA’s control. Actual results may differ materially from those anticipated in any forward-looking statement.
